Citation Nr: 1441771	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  13-24 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the residuals of a total left knee replacement.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran was afforded a video conference hearing in February 2014, but a transcript could not be produced.  The Veteran was afforded another videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript and updated VA outpatient treatment records are located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's left total knee replacement is less likely than not related to his service.  Arthritis of the left knee was first shown many years after service separation.

2.  The preponderance of the evidence shows the Veteran's bilateral hearing loss is less likely than not related to his service.  Sensorineural hearing loss was first shown many years after separation from service.

3.  The Veteran's tinnitus is at least as likely as not related to his service. 


CONCLUSIONS OF LAW

1.  The residuals of a left total knee replacement were neither incurred nor aggravated by the Veteran's service, nor may arthritis be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  A bilateral hearing loss was neither incurred nor aggravated by the Veteran's service, nor may sensorineural hearing loss be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred during his active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in November 2011.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes left knee arthritis, and sensorineural hearing loss, chronic diseases, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis and or sensorineural hearing loss are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Left Knee Disability

The Veteran's service treatment records note a left knee strain in January 1964 and an aching left knee in July 1964.  The July 1964 records shows full range of motion, no swelling, erythema, or effusion.  X-rays of the left knee taken August 1965 were negative.  The Veteran's enlistment and separation examinations do not note any left knee issues.  His separation examination referenced a trick or locked knee, but a note states that it had resolved.  While the note does not specify, this likely corresponds to his right knee, which had a pre-service injury resulting in the Veteran undergoing a right knee menisectomy in service.  

The Veteran was seen for bilateral knee pain in August 2003.  The examiner found limited range of motion, pain, and degenerative changes.  In August 2006, the Veteran underwent bilateral total knee replacement.  

The Veteran was afforded a VA examination in November 2011.  There, the examiner noted left total knee replacement residuals and osteopenia.  In an addendum opinion from July 2013, Dr. C.C. noted that the original examiner believed the Veteran's disability was at least as likely as not related to service based on bilateral knee injuries shown at enlistment.  As there record reflects no bilateral knee injuries at enlistment, VA sought clarification.  The examination was returned to a different examiner for clarification.  That examiner stated the disability was less likely than not related to service due to a lack of knee injuries in service.  As the record does reflect left knee injuries in service, this opinion is also not based on the facts of record.  Dr. C.C. opined that the Veteran's left knee disability was less likely than not related to service, including the two noted injuries.  The rationale was that the Veteran only had right knee complaints at entry and no knee complaints at separation.  The examiner also noted that the in-service injuries were not followed by examination or treatment and the Veteran returned to duty.  Furthermore, the August 1965 X-rays were normal and there is no record of other left knee issues in service.  

The Veteran sought a private opinion for his left knee disability in October 2013.  Dr. S.R.M., who treated the Veteran for his left hip, opined that the Veteran's bilateral total knee replacements were a result of his bilateral menisectomies in service.  As the Veteran only underwent a right knee menisectomy in service, this opinion is not based on the record and therefore cannot be afforded any weight.  

The Veteran gave testimony at his April 2014 hearing.  The Veteran has stated that his left knee disability is secondary to his right knee.  As his right knee is not service-connected, the left knee cannot be secondarily service-connected via the right.  

Here, the Veteran did have left knee injuries in service, but they do not appear to have been consequential and resolved prior to separation.  There is no record of left knee arthritis within a year of service.  The record shows the Veteran did not seek treatment for his left knee until August 2003, over 37 years after service.  While the first two VA opinions were inadequate because they were not based on the facts, the opinion by Dr. C.C. is based on the facts and supported by good rationale.  The private opinion has no weight as it is not based on the facts of the record.  Therefore there is no medical evidence linking the Veteran's left knee disability to service.  

As the preponderance of the evidence is against the claim of a left knee disability, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

Bilateral Hearing Loss and Tinnitus

The Veteran was noted to have hearing within normal limits at his enlistment and separation examinations.  There were no complaints or findings of hearing loss in the service treatment records.

There are no indications of tinnitus in his service treatment records.  He did report some ear trouble at separation that was not otherwise explained.

The Veteran was afforded a VA examination in November 2011.  There, the examiner diagnosed sensorineural hearing loss and tinnitus.  

Hz ?
500
1000
2000
3000
4000
Right Ear
40
55
95
105+
105+
Left Ear
25
35
60
85
80

The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his service because both the enlistment and separation examinations showed normal hearing bilaterally, with no significant threshold shift.  The examiner noted that the Veteran had no combat deployments and that his asymmetrical hearing loss was consistent with his hunting and shooting background.  The examiner stated the Veteran did not wear ear protection while hunting.  

The examiner also opined that the Veteran's tinnitus was at least as likely as not secondary to his bilateral hearing loss, because tinnitus is known to be a symptom of hearing loss.  

The Veteran also sought private treatment for his hearing loss disabilities, but no opinions were rendered and the symptoms shown were similar to those in discussed above.  

The Veteran stated at his April 2014 hearing that while in service, he was in the artillery and spent time at the rifle range with no ear protection.  His wife testified that she met the Veteran while he was in service and that since she had met him he had always complained about ringing in his ears.  She further stated that his hearing loss had always been present and that it had worsened throughout the years.  The Veteran could not pinpoint a time that he first noticed his hearing loss.  

The preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  The Veteran and his spouse are competent but not credible to describe his symptoms as they are something they have personally experienced but their descriptions are vague or contradicted by the evidence of records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  While the Veteran has stated that his post-service hunting activities were minimal, the evidence shows that he had hearing within normal limits at enlistment and separation examinations, placing his hearing loss at some point after service.  While the Veteran's wife states he had always had difficulty hearing since she met him during service, this is contradicted by the record.  Furthermore, the Veteran cannot pinpoint a time where he recalls his hearing worsening, either during or after service.  The only medical opinion of record declines to relate the disability to service.  Therefore, the Board cannot grant service connection for a bilateral hearing loss disability.   

As the preponderance of the evidence is against the claim of bilateral hearing loss, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

Here, the evidence is in equipoise with regard to the Veteran's tinnitus claim.  The Veteran and his wife have both consistently stated that he has had tinnitus since service.  Though tinnitus is not noted in service or on his separation examination, there is no evidence which contradicts the competent lay observations of the Veteran and his wife.  Their testimony regarding tinnitus is credible as they consistently describe the same timeline of the tinnitus' onset.  The VA examiner opined that the tinnitus could be secondary to the Veteran's hearing loss.  The examiner did not opine as to whether the tinnitus was related to the Veteran's service.  The Veteran and his wife are competent to note the presence of ringing in the ears since service separation.  When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Given the credible lay evidence given by the Veteran and his spouse, the Board finds that the evidence regarding tinnitus is at least in equipoise.  Therefore, based on its review of the relevant evidence, and after resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that the Veteran's tinnitus is related to his service. 


ORDER

Entitlement to service connection for the residuals of a left total knee replacement is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


